PER CURIAM.
Sherod Dion Luke appeals his judgment and sentence for conspiracy to commit robbery. We affirm the conviction but remand to correct a scrivener’s error in the judgment. The judgment erroneously lists Mr. Luke’s conviction as conspiracy to commit robbery with a firearm, a second-degree felony. The State concedes that the judgment should reflect the actual charge and conviction of conspiracy to commit robbery, a third-degree felony. See § 777.04, Fla. Stat. (2000).
Affirmed; remanded to correct scrivener’s error.
ALTENBERND, C.J., and WHATLEY and NORTHCUTT, JJ., Concur.